Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

          NOS. 14-15-00939-CR, 14-15-00940-CR, 14-15-00941-CR,
                           and 14-15-00942-CR


             IN RE OVERILLE DENTON THOMPSON, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                           185th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 1445929, 1445930, 1446657, and 1468823

                        MEMORANDUM OPINION

      On November 5, 2015, relator Overille Denton Thompson filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Susan Brown, presiding judge of the 185th District Court of Harris
County, to rule on pretrial petitions and applications for writ of habeas corpus that
allegedly were filed with the trial court in one or more of the above causes on May
29, 2015, June 23, 2015, July 10, 2015, August 20, 2015, and September 1, 2015.

      Relator has not provided this court with a record sufficient to establish a
right to mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)
(orig. proceeding); Tex. R. App. P. 52.7(a)(1) (relator must file with petition “a
certified or sworn copy of every document that is material to the relator’s claim for
relief and that was filed in any underlying proceeding”). In particular, relator has
not provided this court with a record that establishes that he filed and presented his
petitions and applications for writs habeas corpus to the trial court or that the trial
court refused to rule on them. The record does not contain any of the petitions or
applications that relator references by filing date in his petition. Relator simply
includes an affidavit in the appendix that states that it would be a hardship for him
to obtain copies of these petitions and that they are available on the district clerk’s
website. This affidavit does not constitute a sufficient record.

      We deny relator’s petition for writ of mandamus.


                                                    PER CURIAM

Panel consists of Justices Chief Justice Frost, and Justices Christopher and
Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2